IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jay Larry Moyer,                        :
                         Petitioner     :
                                        :
                   v.                   :   No. 882 C.D. 2016
                                        :   SUBMITTED: November 23, 2016
Public Utility Commission,              :
                        Respondent      :


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                  FILED: March 13, 2017


            This case involves a long ongoing dispute between petitioner, Jay
Larry Moyer, and his electric supplier, PPL Electric Utilities Corporation (PPL),
and the Public Utility Commission (PUC). Before us for disposition is Moyer’s
pro se petition for review of the final order of the PUC ruling on two consolidated
complaints (2011 and 2014 complaints) that he filed against PPL (intervenor here).
Moyer challenged PPL’s billing under a virtual net meter aggregation program for
accounts associated with solar panels that he installed on a hillside approximately
600 yards from his farmhouse in Klingerstown, PA.
            In its brief, PPL explains the concepts involved as follows:
            Net metering enables customer-generators to use the
            electricity produced from their eligible alternative
            energy sources, such as solar panels, to offset all or a
            portion of their electric usage. The crediting is done
on a one-to-one basis: for every kilowatt-hour
("kWh") of electricity generated, one kWh of
electricity is credited to the account up to the total
amount of electricity used in the monthly billing
period. See 52 Pa. Code § 75.13(c).
                            ***
Under traditional net metering, such as a solar panel
mounted on the roof of the customer's residence, the
alternative energy system is wired directly with the
customer's home or business.           [T]he customer-
generator has a single bidirectional meter that measures
and records the flow of electricity in both directions,
meaning that it runs forward when electricity is used and
runs backward when electricity is generated to
produce a single "net" meter read each month.
                               ***
In contrast, meter aggregation enables a customer-
generator to aggregate multiple locations for the
purposes of net metering. (PPL St. No. 1, p. 7) These
properties must be within two miles of the customer-
generator's property and located within the electric
utility's service territory. Two types of meter
aggregation exist: (1) physical meter aggregation; and
(2) virtual meter aggregation.

Under physical meter aggregation, the customer-
generator connects the alternative energy source
directly to the single meter at the customer's home or
business. (PPL St. No. 1, p. 7) For example, solar
facilities located in a field could be directly connected
to the meter at a nearby residence by extending an
electrical conductor/conduit between the solar facility
and the residence. Physical meter aggregation functions
like traditional net metering because the facilities are
physically connected to a single bidirectional
meter….
                               ***
On the other hand, virtual meter aggregation
"virtually" aggregates separate meters that are not
physically connected. (PPL St. No. 1, p. 7) For
example, the meter at a residence can be "virtually"
                           2
             aggregated with the meter for a solar facility located 'in
             a nearby field without a physical connection to the
             residence. (PPL St. No. 1, p. 7) To accomplish this
             result, the electric utility measures the electricity used
             and generated at the meter for the generating facilities
             (such as Mr. Moyer's solar array) and aggregates that
             with the customer-generator's usage from the meter at
             his or her other property (such as Mr. Moyer's
             residence). Under this scenario, there are two different
             meters with two entirely different points of
             interconnection with the electric system: (1) a
             bidirectional meter at the generating facilities (referred
             to as the host account) to measure usage and
             generation of electricity; and (2) a standard meter at
             the other property (referred to as the satellite account)
             that measures the customer's electric usage….
             Consequently, PPL Electric must [manually] virtually
             aggregate the generation and usage measured from the
             meter for the generating facilities with the usage
             measured from the meter for the customer's home or
             business.
(Brief for PPL at 9-12) (Record citations deleted).
             The relevant procedural history of this case is as follows.               In
November 2011, Moyer filed a complaint against PPL alleging that he contacted it
regarding the installation of solar panels on his property and that a representative
inspected and approved them in March 2009.1 He further alleged that for the
period of April 2009 to February 2010, PPL failed to credit him for the electricity
that was generated by those solar panels and delivered to PPL and that the checks
that he had received since April 2010 lacked any accounting for the credits.
Further, alleging that PPL failed to properly aggregate his accounts in accordance
with the virtual-net metering provisions in its Net Metering for Renewable


    1
      At that time, Moyer was represented by counsel. Since counsel’s March 2012 notice of
withdrawal, however, Moyer has been proceeding pro se.


                                            3
Customer-Generators Rider, Moyer averred that PPL failed to credit him for all of
the electricity generated by his solar panels since March 2009. Accordingly,
Moyer requested that the PUC order PPL to apply virtual net meter aggregation to
his two accounts, disclose all credits and/or payments that PPL made to him and, if
necessary, fully reimburse him for the electricity generated.
             In response, PPL acknowledged that for a discreet period it failed to
aggregate the excess generation produced by the solar panels generated with the
usage at Moyer’s residence. It maintained, however, that it made payments to him
for that excess generation and applied credits to his residential account. In any
event, following failed mediation, Administrative Law Judge Cynthia Williams
Fordham (ALJ) conducted an August 2012 evidentiary hearing at which time
Moyer testified, presented two witnesses, and introduced twenty exhibits into the
record, ten of which were admitted. PPL presented two witnesses and introduced
ten exhibits, nine of which were admitted. In February 2013, the ALJ issued her
initial decision dismissing the 2011 complaint.
             In January 2014, the PUC vacated the ALJ’s initial decision to the
extent that she found that PPL properly credited Moyer for his solar generation.
Concluding that the record was insufficient to make such a determination, the PUC
remanded the case to the ALJ for further development of the record. In so doing,
the PUC granted Moyer’s petition to reopen the record to include the following
additional information: (1) PPL to provide Moyer’s actual data for the period of
April 2009 to May 2013; and (2) Moyer to provide all of his monthly bills and
statements for the period of April 2009 to January 9, 2014. Further, the PUC
encouraged the parties to meet and attempt to resolve Moyer’s concerns and




                                          4
advised him that, if informal discussions with PPL did not result in a resolution, he
could request further hearings.
             In September 2014, before a second hearing could be held, Moyer
filed a new complaint raising issues concerning the accuracy and content of PPL’s
billing processes for his virtual-net metering accounts and requesting that the PUC
order PPL to develop and implement new billing procedures and processes for
such accounts using a single bill for both accounts being virtually aggregated. In
January 2015, the ALJ consolidated the 2011 and 2014 complaints.
             At an April 2015 hearing, Moyer submitted his direct and surrebuttal
testimony and proffered 267 additional exhibits, 179 of which were admitted into
the record. PPL submitted rebuttal testimony and five additional exhibits, all of
which were admitted into the record. In October 2015, the ALJ issued her initial
decision on remand in which she (1) dismissed the 2014 complaint in its entirety;
and (2) sustained the 2011 complaint to the extent that PPL was to compensate
Moyer for credits earned for the electricity generated from his solar panels between
May and December 2010, and that PPL permit Moyer to participate in its virtual-
meter aggregation program, as earlier during the litigation it had agreed to do,
subject to changes in PPL’s tariffs or the applicable law, but dismissed the 2011
complaint in all other respects.
             On May 19, 2016, the PUC entered its final opinion and order,
adopting the ALJ’s decision on remand, finding that PPL correctly billed and
credited Mr. Moyer’s accounts but modified that decision to require PPL to pay
additional interest through the date of its order. Further, although the PUC opined
that the accounts did not qualify for virtual-meter aggregation under the terms of
PPL’s tariff because he failed to show the existence of an independent, non-


                                         5
generational load2 at his generation facility, the PUC reiterated the order that
Moyer be allowed to virtually aggregate his two accounts because PPL had agreed
to a waiver of the load requirement in an effort to resolve the issues. See PUC’s
May 19, 2016, Opinion at 30 n.10, 38-39, 43, and 48.
                In addition to Moyer’s petition for review, we have the following
three applications before us for disposition with the merits:                 (1) the PUC’s
November 1, 2016, application to strike the amicus curiae brief filed by Sunrise
Energy, LLC, (Sunrise) via its principal and majority shareholder David N.
Hommrich; (2) Moyer’s October 20, 2016, application for relief, asserting, inter
alia, that this Court’s decision in Sunrise Energy, LLC, v. FirstEnergy
Corporation, 148 A.3d 894 (Pa. Cmwlth. 2016) (en banc),3 has immediate


    2
        The regulation defining “virtual meter aggregation” provides:
                The combination of readings and billing for all meters regardless
                of rate class on properties owned or leased and operated by a
                customer-generator by means of the EDC’s [electric distribution
                company] billing process, rather than through physical rewiring of
                the customer-generator’s property for a physical, single point of
                contact. Virtual meter aggregation on properties owned or leased
                and operated by a customer-generator and located within 2 miles of
                the boundaries of the customer-generator’s property and within a
                single electric distribution company’s service territory shall be
                eligible for net metering.
52 Pa. Code § 75.12. An additional regulation then in effect, which the PUC asserts implicitly
required an independent, non-generational load, provides that electric distribution companies
shall offer net metering to customer-generators that generate electricity on the customer-
generator’s side of the meter. 52 Pa. Code § 75.13(a). The PUC asserts that its proposed
rulemaking at Commission Docket L-2014-2404361, which has now been made part of its
regulations at 52 Pa. Code § 75.13, makes explicit what was previously implied.
     3
       On December 12, 2016, we denied the application of FirstEnergy Corporation and West
Penn Power Company for reargument/reconsideration en banc of the Sunrise decision. On
January 12, 2017, they filed a petition for allowance of appeal to our Supreme Court at No. 25
WAL Docket 2017.


                                                 6
implications for his case and that, pursuant thereto, the PUC’s adjudication in his
case is rendered null and void;4 and (3) Moyer’s November 23, 2016, application
for relief asserting, inter alia, that the PUC’s final proposed rulemaking on
November 19, 2016, makes the issue of the independent-load requirement for
virtual-meter aggregation ripe for review. For the reasons that follow, we grant the
PUC’s application to strike the purported amicus curiae brief, deny both of
Moyer’s applications for relief, and affirm the PUC’s final order on the merits.
               In considering the PUC’s application to strike the purported amicus
curiae brief filed by Mr. Hommrich on behalf of Sunrise, as joined by PPL, we
note that, in addition to the untimeliness of the brief,5 it does not appear as though
Mr. Hommrich is an attorney licensed to practice law in the Commonwealth. In
that regard, in Moyer v. Public Utility Commission, (Pa. Cmwlth. No. 336 C.D.
2016, filed July 26, 2016), wherein this Court granted the PUC’s motion to quash
Moyer’s petition for review of a PUC final rulemaking order, we dismissed Sunrise
as an intervenor due to Mr. Hommrich’s failure to file a copy of the certificate of
organization and docketing statement on file for Sunrise with the Department of
State, Bureau of Corporations and Charitable Organizations, or to have a member
of the Pennsylvania Bar enter an appearance on Sunrise’s behalf. In light of


    4
       This Court ruled that, “to the extent that the application raises the applicability of this
court’s recent decision in [Sunrise Energy, LLC], the application and the answer thereto will be
treated as supplemental briefs.” In addition, we ordered that, “[t]o the extent [Moyer] seeks any
additional relief in his application, the application is denied.”            November 1, 2016,
Commonwealth Court Order at 1.
     5
       In an August 30, 2016, order rejecting Sunrise’s initial August 23, 2016, brief for
noncompliance with the Pennsylvania Rules of Appellate Procedure, this Court directed that,
unless a conforming brief was filed on or before September 29, 2016, Sunrise would be
precluded from filing a brief. Our docket entries indicate that Sunrise’s brief was filed on
September 30, 2016.


                                                7
Sunrise’s recent inability and/or failure to comply with this Court’s directive and
the fact that Mr. Hommrich represents only that he is principal and majority
shareholder of the company, which is not represented by counsel, we grant the
PUC’s application to quash Sunrise’s brief. See 20 West’s Pa. Prac., Pa. Appellate
Practice § 102.11 at 281 (2015) (providing that a corporation must be represented
by counsel and that the failure to have such counsel may result in dismissal). We
turn now to Moyer’s October 20, 2016, application for relief and the effect of this
Court’s decision in Sunrise Energy, LLC.
            In Sunrise Energy, LLC, solar power generator Sunrise initiated its
complaint in the court of common pleas against one public utility/electric
distribution company (West Penn Power Company) and one non-public utility
(FirstEnergy Corporation), alleging a breach of contract and seeking declaratory
relief arising from a contract dispute over West Penn Power Company’s purchase
of excess energy from Sunrise. The defendants filed preliminary objections based
on primary jurisdiction, seeking dismissal and/or transfer of certain counts to the
PUC. After common pleas dismissed the preliminary objections and permitted an
interlocutory appeal, which this Court granted, we affirmed the court’s order,
ruling that neither the doctrine of exclusive nor that of primary jurisdiction
required it to transfer certain issues to the PUC.      Specifically, we held that
common pleas had jurisdiction to decide eligibility for net metering pursuant to the
Alternative Energy Portfolio Standards Act (AEPS), Act of November 30, 2004,
P.L. 1672, as amended, 73 P.S. §§ 1648.1-1648.8, and that it did not err in refusing
to cede jurisdiction to the PUC. Contrary to Moyer’s position herein, Sunrise
Energy, LLC, does not affect the jurisdictional validity of the PUC’s order in this
case.


                                         8
             In the present case, Moyer through his then counsel, filed a complaint
with the PUC challenging PPL’s billing procedures and its practices for virtual-
meter aggregation and PPL’s assignment, based on its tariff, of its commercial GS-
1 rate to Moyer’s host (solar panel) account. Before the PUC entered its final
order, the issue of Moyer’s eligibility for virtual meter aggregation became moot
when PPL agreed to allow Moyer to participate in the program. At a minimum, the
remaining issues were within the PUC’s jurisdiction. See Section 701 of the Public
Utility Code, 66 Pa. C.S. § 701 (providing, in pertinent part, that “any person . . .
may complain in writing, setting forth any act or thing done or omitted to be done
by any public utility in violation, or claimed violation, of any law which the
commission has jurisdiction to administer, or of any regulation or order of the
commission”) and PPL Elect. Util. Corp. v. Pa. Pub. Util. Comm’n, 912 A.2d 386,
400 (Pa. Cmwlth. 2006) (holding that the PUC is responsible for regulating utility
rates and evaluating tariffs over which it has the particular expertise). Sunrise
Energy, LLC, therefore, is distinguishable from the present case and the PUC had
jurisdiction to decide the issues before it. Accordingly, we deny Moyer’s October
20, 2016, application for relief.
             Finally, in his November 23, 2016, application for relief, Moyer
asserted, inter alia, that the PUC’s final proposed rulemaking on November 19,
2016 (see supra n.2), makes his challenge to the independent-load requirement for
virtual-meter aggregation ripe for review. However, as noted above, the PUC
ordered that Moyer continue to be allowed to participate in net metering because of
PPL’s waiver of the independent-load requirement in Moyer’s case. Thus, the
instant appeal does not encompass the issue of whether Moyer is subject to the
independent-load requirement, nor is the final rulemaking (which occurred more


                                         9
than a year after the record closed in this case) at issue here.6 At any rate, a final
rulemaking order is not an appealable order. Moyer v. Pub. Util. Comm’n, (Pa.
Cmwlth. No. 336 C.D. 2016, filed July 26, 2016) [citing Popowsky v. Pub. Util.
Comm’n, 701 A.2d 277, 278-79 (Pa. 1997) and Pub. Advocate v. Brunwasser, 22
A.3d 261, 269 (Pa. Cmwlth. 2011)]. Accordingly, we will not consider it here.
               Turning to the merits of Moyer’s petition for review, the cognizable
issues are follows:7 (1) whether the PUC erred in determining that PPL’s manual
billing procedures for its virtual-meter aggregation customers were sufficient; (2)


    6
       Mindful that it directed PPL in a January 2014 order to continue permitting Moyer to
participate in PPL’s virtual-meter aggregation program despite the fact that there is no
independent, non-generational load at his solar facility, the PUC observed as follows regarding
Moyer’s waiver:
               [W]hile future changes in the law or in PPL’s tariff may alter the
               waiver PPL has agreed to, our AEPS [Alternative Energy Portfolio
               Standards] Final Rulemaking Order proposed additional clarifying
               language to reinforce the already existing provisions of our AEPS
               Regulations which requires a customer-generator to have
               independent, non-generational load to be eligible to participate in
               net metering. Therefore, our issuance of the AEPS Final
               Rulemaking Order does not disturb our prior direction that PPL
               permit [Moyer] to participate in its virtual meter aggregation
               program, which we reinforce here.
May 19, 2016, PUC’s Opinion at 43 n.14. Accordingly, because the independent-load
requirement at 52 Pa. Code § 75.13 is not being applied to Moyer’s facility, its validity is not
properly before this Court, and we must decline Moyer’s request that we issue an advisory
opinion. In that regard, “an actual case or controversy must be extant at all stages of review. . . .”
Pap’s A.M. v. City of Erie, 812 A.2d 591, 600 (Pa. 2002).
     7
       It is well established that an appellate court may only consider a question on appeal that
was previously raised before the PUC. Section 703(a) of the Administrative Agency Law, 2 Pa.
C.S. § 703(a); Wheeling & Lake Erie Ry. Co. v. Pa. Pub. Util. Comm’n, 778 A.2d 785, 794 (Pa.
Cmwlth. 2001). All other issues are waived. Accordingly, to the extent that Moyer has raised
issues that were not raised before the PUC, we decline to consider them on appeal. Moreover, to
the extent that Moyer attempts to raise issues concerning the independent-load requirement, we
also decline to consider them on appeal. See supra n. 6.


                                                 10
whether there is substantial evidence to support the PUC’s finding that PPL’s
records for Moyer’s accounts do not contain inconsistencies and irregularities or
reflect that there are omissions; and (3) whether the PUC erred in determining that
PPL followed the law and its tariff in assigning the host (solar panel) account
PPL’s commercial GS-1 rate.8 We turn first to the PUC’s determination regarding
PPL’s manual billing procedures.
              In determining that PPL could use manual billing and was not
required to implement an automated billing process for its virtual-meter
aggregation program, the PUC construed the Public Utility Code and its
regulations as well as the AEPS, and determined that nothing mandated that PPL
implement an automated billing process and nothing prohibited PPL from using a
manual billing system. In addition, the PUC took into consideration the evidence
that PPL presented regarding the relatively small number of customers enrolled in
virtual-meter aggregation, ninety eight, and the cost for upgrading PPL’s billing
system. The PUC concluded, therefore, that manual billing was sufficient and that
there was nothing requiring PPL to implement automated billing.9 PUC’s May 19,
2016, Opinion at 22-24. We conclude that the PUC did not err in rendering that
determination. See City of Phila. v. Pa. Pub. Util. Comm’n, 829 A.2d 1241, 1243
(Pa. Cmwlth. 2003) (holding that the PUC’s interpretation of a utility law and


    8
       Pertinent here, we are limited on appeal to determining whether an error of law occurred
and whether necessary findings of fact are supported by substantial evidence. Popowsky v. Pa.
Pub. Util. Comm’n, 910 A.2d 38, 48 (Pa. 2006). Substantial evidence means more than a mere
trace of evidence or suspicion of the existence of a fact sought to be established. Norfolk & W.
Ry. Co. v. Pa. Pub. Util. Comm’n, 413 A.2d 1037, 1047 (Pa. 1980).
     9
       In this regard, we note the PUC’s acknowledgment of PPL’s efforts to provide its
customers enrolled in virtual-meter aggregation with the tools to better understand their bills.
PUC’s May 19, 2016, Opinion at 28.


                                              11
regulations is to be given great deference). We turn now to addressing whether
there is substantial evidence for the PUC’s determination regarding the accuracy
and adequacy of PPL’s records for Moyer’s accounts.
             In addressing the sufficiency of PPL’s records for Moyer’s accounts,
the PUC’s relied on PPL’s Exhibit APC-5. In reviewing that exhibit, the PUC
noted that PPL provided a description for each of the columns and an explanation
as to how it calculated and applied credits for Moyer’s excess generation. PUC’s
May 19, 2016, Opinion at 29. In addition, the PUC noted that it also considered
Moyer’s Exhibits JLM 101-170 (solar/host account bills) and 202-267
(satellite/residential account bills) and concluded that they “corroborate[d] PPL’s
assertion that it demonstrated how its tabulation of [Moyer’s] actual data for the
two accounts since 2009 reconciles with [his] bills, and that it explained any
alleged inconsistencies in [his] bills.” Id. The PUC stated that, “[t]his affirms the
ALJ’s conclusion that [Moyer] was appropriately billed for his usage and credit for
his generation.” Id.
             Moreover, beyond generally asserting that PPL’s tabulation reflecting
specific actual information on a monthly basis did not correspond to the actual bills
mailed to him, Moyer has failed to identify any evidence in the record indicating
that PPL’s records were inconsistent or irregular, or reflect that there may have
been omissions. In that regard, the party seeking affirmative relief from the PUC
bears the burden of proving its claims by competent evidence. Milkie v. Pa. Pub.
Util. Comm’n, 768 A.2d 1217, 1220 (Pa. Cmwlth. 2001). Further, even where it
exists, evidence that supports a different result than that reached by the PUC is
irrelevant as long as the record contains substantial evidence to support its
decision. Wheeling & Lake Erie Ry. Co. v. Pa. Pub. Util. Comm’n, 778 A.2d 785,


                                         12
794-95 (Pa. Cmwlth. 2001). Accordingly, we conclude that the evidence that the
PUC relied upon constituted substantial evidence to support its determination.
             Finally, in rejecting Moyer’s argument that the host account should be
assigned PPL’s residential RS rate, the PUC acknowledged that there was no
evidence indicating that he was using his solar facility to engage in commercial
activity and that there was nothing in the AEPS or PUC regulations explicitly
mandating that a residential customer-generator electing virtual-meter aggregation
receive service under a commercial rate schedule for his host account. PUC’s May
19, 2016, Opinion at 35. Nonetheless, the PUC determined that, “the current terms
of PPL’s Commission-approved tariff simply do not permit [Moyer’s] solar facility
to be billed under PPL’s Rate Schedule RS nor does the construct of [his] virtual
net metering impose the same burdens on or uses of PPL’s infrastructure as do
physical meter aggregation customers.” Id.
             Specifically, in support of its determination that Moyer did not meet
PPL’s tariff specifications for its residential RS rate applicable to single-phase
electric service, the PUC reviewed the relevant criteria:
             (a) A single family dwelling and detached buildings
             when the detached buildings are served at the customer’s
             expense through the same meter as the single family
             dwelling;
             (b) A separate dwelling unit in an apartment house;
             (c) A single farm dwelling and general farm uses when
             general farm uses are served at the customer’s expense
             through the same meter as the single farm dwelling;
             (d) A building previously wired for single meter service
             which is converted to not more than 8 separate dwelling
             units served through one meter.
Id. at 36. In concluding that Moyer’s solar facility did not meet the above criteria,
the PUC observed that Moyer’s solar facility was “simply an array of mounted

                                         13
solar panels located several hundred yards away from [his] residence[,]” that he
“did not use it for shelter, dining, sleeping, or cooking[,]” and that it was served by
a separate meter from the one located at his residence. Id.
                Moreover, in determining that Moyer was properly subject to PPL’s
commercial rate, the PUC reviewed PPL’s tariff for rate schedule GS-1, which
provides, in relevant part, that it is applicable to “single phase non-residential
service at secondary voltage and other applications outside the scope of the
Residential Rate Schedule.” Id. at 37 (emphasis in original). In support of its
determination, the PUC noted that Moyer offered no evidence to refute PPL’s
evidence that, in order to provide service to his solar facility, PPL had to perform
one standard transformation to step down the distribution line’s voltage from 240
volts to 120 volts at the point of delivery. Id. Accordingly, mindful that a public
utility’s tariff has the force and effect of law and is binding on both the customer
and the utility,10 we conclude that the PUC did not err in determining that PPL
properly assigned a commercial rate to Moyer’s host account. See PPL Elec. Util.
Corp., 912 A.2d at 400 (holding that the PUC is responsible for regulating utility
rates and evaluating tariffs over which it has the particular expertise).
                For the above reasons, therefore, we grant the PUC’s application to
strike the purported amicus curiae brief, deny both of Moyer’s applications for
relief, and affirm the PUC’s final order on the merits.


                                            _____________________________________
                                            BONNIE BRIGANCE LEADBETTER,
                                            Senior Judge


    10
         PECO Energy Co. v. Twp. of Upper Dublin, 922 A.2d 996, 1004 (Pa. Cmwlth. 2007).


                                              14
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jay Larry Moyer,                        :
                        Petitioner      :
                                        :
                   v.                   :   No. 882 C.D. 2016
                                        :
Public Utility Commission,              :
                        Respondent      :



                                     ORDER


            AND NOW, this 13th day of March, 2017, the order of the Public
Utility Commission is hereby AFFIRMED. Further, Respondent’s application to
strike the purported amicus curiae brief filed by Sunrise Energy, LLC, is hereby
GRANTED. Finally, both Petitioner’s applications for relief, filed October 20,
2016, and November 23, 2016, are hereby DENIED.



                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      Senior Judge